USDC IN/ND case 2:20-cv-00198-PPS-JEM document 19 filed 10/29/20 page 1 of 8


                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                              HAMMOND DIVISION

CHASE CALDWELL,                                  )
                                                 )
                     Plaintiff,                  )
                                                 )
       vs.                                       )       CAUSE NO. 2:20CV198-PPS
                                                 )
N. WRIGHT,                                       )
                                                 )
                     Defendant.                  )


                                  OPINION AND ORDER


       Chase Caldwell, representing himself without an attorney, has filed a complaint

under 42 U.S.C. §1983 alleging constitutional violations by a Merrillville police officer

identified as “N. Wright.” The complaint arises out of an encounter between Caldwell

and Wright on January 30, 2020, at the Regional Mental Health Center in Merrillville,

where Caldwell alleges he went for an outpatient assessment after Porter County

Superior Court Judge David Chidester ordered Caldwell to “seek treatment and take all

medications.” [DE 1 at 2.] Caldwell was driven to the Center by his father, but didn’t

want his father present while the assessment was conducted. [Id.] According to

Caldwell, the intake examiner refused to perform the assessment without Caldwell’s

father present. [Id.] While his father attempted to work out this snag in the proceedings,

Caldwell waited in his father’s Jeep Wrangler. [Id.]
USDC IN/ND case 2:20-cv-00198-PPS-JEM document 19 filed 10/29/20 page 2 of 8


       The complaint describes how matters deteriorated:

       While waiting for my father I was approached by several Merrillville
       police officers. I began to speak to [O]fficer Kloc (#396), Officer N. Wright
       (#408) and Cpl Henry about why I was at Regional Mental Health. I told
       [O]fficer Kloc and [O]fficer N. Wright I was at Regional Mental Health for
       an assessment and was not suicidal and didn’t want to harm myself.
       Officer N. Wright proceeded to open the Jeep door intr[u]ding onto my
       privacy and ordered me to stand outside the vehicle and put my hands
       behind my back. Officer N. Wright then put handcuffs on my wrists
       seizing me then grabbed my clothing and escorted me into the inpatient
       facility without a warrant.

[DE 1 at 1.] Caldwell further alleges that Wright later held Caldwell on a bed while

medication was injected into his body without his consent and without any hearing to

authorize forced medication. [Id. at 4.] Caldwell appears to acknowledge that his father

“signed” consent for his treatment. [Id.] Caldwell remained in the Center overnight and

was discharged the next day. [Id. at 5.] The complaint identifies the claims as made

under the 4th Amendment for an unreasonable seizure of Caldwell’s person, and under

the 14th Amendment for a violation of due process. [Id. at 4, 5.]

       Defendant Wright has filed a motion to dismiss pursuant to Fed.R.Civ.P. 12(b)(6),

which is now fully briefed and ripe for ruling. The Supreme Court interpreted the Rule

12(b)(6) pleading standard in Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007), and

Ashcroft v. Iqbal, 556 U.S. 662 (2009). To survive a motion to dismiss under that

standard, a complaint must “state a claim to relief that is plausible on its face,” which in

turn requires factual allegations sufficient to permit a reasonable inference that the

defendant is liable for the misconduct alleged. Twombly, 550 U.S, 570, 556. “Where a

complaint pleads facts that are ‘merely consistent with’ a defendant's liability, it ‘stops

                                             2
USDC IN/ND case 2:20-cv-00198-PPS-JEM document 19 filed 10/29/20 page 3 of 8


short of the line between possibility and plausibility of entitlement to relief.’” Iqbal, 556

U.S. at 678 (quoting Twombly, 550 U.S. at 557). Thus, “a plaintiff must do better than

putting a few words on paper that, in the hands of an imaginative reader, might suggest

that something has happened to her that might be redressed by the law.” Swanson v.

Citibank, N.A., 614 F.3d 400, 403 (7th Cir. 2010) (emphasis in original).

       The complaint twice identifies Caldwell’s claim against Wright as being in his

“official capacity.” [DE 1 at 3, 4.] In the context of claims brought under §1983, suing a

government official in his official capacity means that “in all respects other than name”

the lawsuit is treated as a suit against the government entity the official serves. Bridges v.

Dart, 950 F.3d 476, 478 n.1 (7th Cir. 2020), citing Kentucky v. Graham, 473 U.S. 159, 166

(1985). “In order to hold a government entity such as a municipality or county liable

under section 1983, the plaintiff must demonstrate that the government entity...itself

caused the constitutional violation at issue.” Bridges, 950 F.3d at 479. This requires a

government custom, policy or practice that has inflicted the injury and can be said to

represent the official action of the government entity itself. Id.

       The complaint contains no allegation of an official policy of the Merrillville Police

Department that is responsible for Caldwell’s allegedly unconstitutional treatment, nor

of any established custom or practice of the MPD that governed or directed Wright’s

challenged behavior. Caldwell has not articulated a viable official capacity claim under

§1983 based on the allegations of the complaint. To that extent, Wright’s motion to




                                              3
USDC IN/ND case 2:20-cv-00198-PPS-JEM document 19 filed 10/29/20 page 4 of 8


dismiss will be granted, and Caldwell’s claim against Wright in his official capacity will

be dismissed without prejudice.

       As a pro se litigant without the benefit or training of an attorney, it seems likely

that Caldwell does not fully understand the distinction between suing Wright in his

official and individual capacities. This opinion has generally explained what is required

of an “official capacity” claim and what its ramifications are. In the §1983 context, a

plaintiff representing himself may confuse the requirement of a defendant “acting under

color of state law” with the separate concept of a claim against the defendant “in his

official capacity.” A claim against a government agent in his “individual capacity” must

be based on personal liability for having caused, participated in, or acquiesced in a

constitutional deprivation. Hernandez ex rel. Hernandez v. Foster, 657 F.3d 463, 487 (7th Cir.

2011); Minix v. Canarecci, 597 F.3d 824, 833-34 (7th Cir. 2010). Caldwell’s allegations

against Wright are clearly in this vein.

       “A document filed pro se is to be liberally construed, and a pro se complaint,

however inartfully pleaded, must be held to less stringent standards than formal

pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation

marks and citations omitted). In any event, “courts are supposed to analyze a litigant’s

claims and not just the legal theories that he propounds...especially when he is litigating

pro se.” Norfleet v. Walker, 684 F.3d 688, 690 (7th Cir. 2012), citing Hatmaker v. Memorial

Medical Center, 619 F.3d 741, 743 (7th Cir. 2010), and McManus v. Fleetwood Enterprises,

Inc., 320 F.3d 545, 551 (5th Cir. 2003). The allegations of Caldwell’s complaint appear


                                               4
USDC IN/ND case 2:20-cv-00198-PPS-JEM document 19 filed 10/29/20 page 5 of 8


better suited as an attempt to plead a claim against Wright in his individual capacity,

and I will construe the complaint as doing so.

       Wright’s motion to dismiss is less successful when it attempts to dispose of any

claim Caldwell brings against Wright in his individual capacity. For that purpose,

Wright invokes the legal doctrines of quasi-judicial immunity and qualified immunity.

[DE 13 at 5.] In support of these arguments, Wright’s motion contends that his actions

on January 30 were taken for the purpose of executing an “Emergency Detention Order”

requiring involuntary treatment of Caldwell. [DE 13 at 6.] What Wright refers to as an

“Emergency Detention Order” (Exhibit C to his motion) is actually a “Physician’s

Emergency Statement” signed by Dr. Tahira Jabeen on January 30, 2020 at 12:45 p.m.

[DE 13-3.] Wright’s motion references an Indiana statute authorizing involuntary

commitment of an individual who is mentally ill, dangerous, and in need of immediate

restraint. I.C. §12-26-5-1. That statute requires not only a qualifying physician statement

(under subsection (b)(2)), but also an application (under subsection (b)(1)) in which the

applicant states a belief that the individual meets the statutory requirements of mental

illness, dangerousness and need for immediate restraint. No such application has been

made part of the record.

       Wright claims, but without evidentiary support, that Caldwell’s father requested

an Emergency Detention Order. [DE 15 at 1-2, 5, 6.] Exhibit B to Wright’s motion is the

August 3, 2016 order appointing Caldwell’s father, Rodney Caldwell, as the “Guardian

of Chase Caldwell’s personal and financial affairs.” [DE 13-2 at 1.] This order


                                             5
USDC IN/ND case 2:20-cv-00198-PPS-JEM document 19 filed 10/29/20 page 6 of 8


establishes nothing about what, if any, action was taken by Rodney Caldwell with

respect to Chase Caldwell’s treatment at Regional Mental Health Center on January 30,

2020, and is not a substitute for an application for Emergency Detention under I.C. §12-

26-5-1(b)(1).

       Nor has Wright provided any document bearing a judge’s endorsement or

entitled an “order” of any court authorizing Caldwell’s involuntary transport for

treatment on January 30. The language of §12-26-5-1 does not expressly require a

judicial order, but the next section provides that “[i]f a judicial officer authorized to issue

a warrant for arrest in the county in which the individual is present endorses an

application made under section 1 of this chapter, the application authorizes a police

officer to take the individual into custody and transport the individual to a facility.” I.C.

§12-26-5-2(a). Wright has not shown the endorsement of a judge that would authorize

Wright’s seizure of Caldwell. Further suggesting the necessary involvement of a court

in the Emergency Detention process, §12-26-5-5 requires “a written report to the court”

by the superintendent of the facility or the attending physician “[b]efore the end of a

detention period under this chapter.”

       Wright also relies on an order of Porter County Superior Court Judge David

Chidester. [DE 13-1.] But this is an order dated months before on October 23, 2019,

which released Caldwell on pretrial supervision, not ordered him subjected to any

involuntary medical treatment. Judge Chidester’s order imposes as a condition of

release that Caldwell report to Porter Starke Services, “begin/resume treatment” and


                                              6
USDC IN/ND case 2:20-cv-00198-PPS-JEM document 19 filed 10/29/20 page 7 of 8


take prescribed medications. [Id. at 2.] But this language does not authorize the seizure

of Caldwell for any purpose, and certainly not for involuntary medication at

Merrillville’s Regional Mental Health Center.

       In summary, the “Physician’s Emergency Statement” is clearly not an

“Emergency Detention Order,” and no judicial authorization has been shown to support

police seizing Caldwell on January 30 and subjecting him to forced medication. Even if

the statutory scheme does not require judicial action in every instance, an Emergency

Detention under Indiana law requires at a minimum a proper application in addition to

a physician’s statement, and no application appears in the record to demonstrate that

those requirements were met. Wright’s contention that his conduct was an authorized

execution of a judicial order lacks factual support as well as adequate legal analysis. In

any event, the argument, with its reliance on evidence beyond the pleadings, is not

properly made in support of a motion to dismiss, and I decline to convert the motion to

one for summary judgment at this juncture, when discovery has not yet begun.



       ACCORDINGLY:

       Defendant N. Wright’s motion to dismiss [DE 12] is GRANTED IN PART with

respect to the complaint’s claims against defendant N. Wright in his official capacity,

which are DISMISSED WITHOUT PREJUDICE for failure to state a claim upon which

relief can be granted. The complaint is construed as also asserting claims against N.




                                             7
USDC IN/ND case 2:20-cv-00198-PPS-JEM document 19 filed 10/29/20 page 8 of 8


Wright in his individual capacity, as to which the motion to dismiss is DENIED IN

PART.

        SO ORDERED.

        ENTERED: October 29, 2020.
                                         /s/ Philip P. Simon
                                        UNITED STATES DISTRICT JUDGE




                                           8
